Citation Nr: 1738758	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1980.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a right shoulder disorder.  

In March 2016, the Veteran was afforded a Board videoconference hearing before the undersigned.  

In May 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

Additional treatment records were submitted into the record following the most recent readjudication of this appeal by the AOJ in the September 2016 Supplemental Statement of the Case (SSOC).  These records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ as the records do not mention or pertain to the right shoulder.  Thus, a waiver for this evidence is not necessary.  38 C.F.R. §§ 20.800, 20.1304 (2016).

In a February 2016 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a right groin injury.  The Veteran filed a Notice of Disagreement (NOD) in August 2016.  The RO has recently issued a Statement of the Case (SOC) on this issue but the issue has not yet been certified to the Board.



FINDINGS OF FACT

1.  The Veteran clearly and unmistakably entered service with a right shoulder disability.

2.  The Veteran's preexisting right shoulder disability clearly and unmistakably was not aggravated by his active military service.


CONCLUSION OF LAW

Service connection for a right shoulder disability is not established.  38 U.S.C.A. 
§§ 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection is warranted where the evidence establishes that a disability was caused or aggravated by an injury or disease in the line of duty in the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  

The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder preexisted the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

Additionally, in determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000). 

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id. 

The Veteran entered active duty in June 1979.  The September 1978 military entrance examination contain no explicit findings referable to a current right shoulder disability, although service treatment records indicate that a history of right shoulder injury was identified.  Thus, the presumption of soundness attaches.  38 U.S.C.A. § 1111.

A November 1979 service treatment record (STR) documents that the Veteran had chronic subluxation of the right glenohumeral joint that existed prior to his entry into the active military service.  A Medical Board was held in December 1979, which determined that the Veteran had chronic subluxation of the right glenohumeral joint that existed prior to entry into the active military service.  The Veteran signed this Medical Board determination, stating his agreement with the findings.  

At his March 2016 Board hearing, the Veteran testified that he dislocated his right shoulder while playing football before he entered the active military service.  See Board Hearing Transcript, page 4.  He went to the doctor for treatment and stitches at that time.  Id. at 5.

Post-service, a VA examination and medical opinion were provided in September 2008.  In its May 2016 remand, the Board determined that the VA examiner did not apply the clear and unmistakable standard and remanded for an addendum medical opinion.  

In accordance with the Board's remand, a VA addendum medical opinion was provided in June 2016.  After a review of the Veteran's claims file, to include the September 2008 VA shoulder examination, the VA examiner determined that the Veteran's current right shoulder disorder clearly and unmistakably preexisted active military service.  The examiner reasoned that the Veteran gave a history of dislocation prior to the service.  He was seen in service for chronic shoulder pain without injury.  

This medical opinion is not contradicted by any other medical or lay evidence.  Additional VA medical opinions are of record, but these medical opinions do not address the preexisting aspect of the right shoulder disorder and only provide negative direct nexus medical opinions.

Given the above, the Board finds that the Veteran clearly and unmistakably entered active duty with a preexisting right shoulder disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03.

The remaining question is whether there is clear and unmistakable evidence that the right shoulder disability was not aggravated by service.

In this regard, a November 1979 STR documents that the Veteran had pre-existing chronic subluxation of the right glenohumeral joint that was not aggravated by his active military service.  A Medical Board was held in December 1979, which determined that the Veteran's pre-existing chronic subluxation of the right glenohumeral joint existed was not aggravated by his active military service.  The Veteran signed this Medical Board determination, stating his agreement with the findings.  The Veteran's active military service ended in March 1980.  Post-service, the Veteran was first treated for right shoulder pain in December 2012 by the VA Medical Center (VAMC).  He did not report at that time that his right shoulder disorder was due to his active military service.  

At his March 2016 Board hearing, the Veteran testified that after injuring his shoulder in eighth grade; he received no further treatment and had no other symptoms until after he entered service.  He added that he had been able to play football in the eleventh grade.  He believed that the shoulder disability had been aggravated by the fact that he had been forced to participate in physical training despite the profile he had been given.  He said that the shoulder had been continuously symptomatic, but he did not receive any treatment post-service for his right shoulder until after a motor vehicle accident in 2000, where he again injured his right shoulder.  Id, page 9.  The Veteran sought treatment from a chiropractor following this accident.  Id.  He stated that these records had been destroyed in a fire.  Id.

A VA examination and medical opinion were provided in September 2008.  In its May 2016 remand, the Board determined that the VA examiner did not provide the correct medical standard and remanded for an addendum medical opinion.  

In June 2016, in accordance with the Board's remand, the Veteran was provided another VA examination and medical opinion.  Following a review of the Veteran's claims file, the VA examiner opined that the Veteran's preexisting right shoulder disorder was not aggravated beyond its natural progression by an in-service injury, event, or illness.  As support for his opinion, the examiner reasoned that the Veteran was seen in service for chronic shoulder pain without injury.  He was given a profile for no right upper extremity activity.  He noted that in his deposition in service the Veteran reported that the profile was not followed by his superiors.  

The examiner stated that there was no way to confirm or deny this.  The Veteran was medically discharged from the military.  When discharged, he signed a waiver indicating that the military service did not aggravate his right shoulder.  A physical examination in 2008 showed a stable right shoulder with a positive apprehension sign and very mild shift.  X-rays of the joint were normal.  There was no indication that he continued to sublux the shoulder post-service.  The Veteran had not sought medical attention for the shoulder since discharge.  His examination in 2008 did not indicate an unstable shoulder, which would suggest aggravation.  His only symptom was some pain of and on.  The examiner stated that if the Veteran's shoulder had been aggravated beyond its natural progression, then the Veteran would have at least sought post-service medical attention and he had not.  The examiner stated that the first clinical note about the Veteran's right shoulder pain was December 2012 at the VAMC.

The Board finds that the June 2016 VA medical opinion is consistent with the Veteran's pre-service, service, and po42444st-service treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  There is no contrary medical evidence in the claims file.  See Colvin, supra.  The Board notes that other VA medical opinions are of record, but these do not address the preexisting aspect of the right shoulder disorder and only provide direct medical opinions.  

The Veteran is competent to testify that he was symptom free between the time of his accident in the eighth grade and his entry into service.  He has also provided competent testimony that symptoms began only after he entered service and was forced to participate in strenuous physical activity.  The service treatment records; however, contain evidence that renders this testimony incredible.  A notation in the service treatment records lists right shoulder injury as a defect noted on the recruit enlistment examination and there was a notation that there would be a trial of duty.  (Notwithstanding this notation, the Board has applied the presumption of soundness, because it does not appear that any right shoulder disability, aside from the history of injury, was identified on the examination).  Other service treatment records show that he voiced complaints of right shoulder pain within a month of entering service.  Most significantly, when seen in July 1979; the Veteran related that ever since the accident in eighth grade, when he had been knocked out for an unknown period of time; he had experienced problems with his right shoulder.

His statements in service and his hearing testimony cannot both be true.  His in-service statements are of far more probative value, because they were made much closer in time to the events in question; and they were made to treatment providers in the course of seeking medical treatment.  His hearing testimony was provided decades after service and even longer after the pre-service injury and its aftermath.  The testimony was also provided in the course of the Veteran's efforts to obtain VA compensation.  His testimony regarding the pre-service symptoms is; therefore found to have little probative value.  A finding of clear and unmistakable evidence does not mean that there can be absolutely no evidence on the other side, just that the evidence against aggravation is overwhelming and undebatable.  

Therefore, the Board finds that the Veteran clearly and unmistakably entered service with a right shoulder disorder, and his preexisting right shoulder disorder clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.   


ORDER

The claim of entitlement to service connection for a right shoulder disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


